Citation Nr: 1434950	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-04 097A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acid reflux, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine at L4-5 and L5-S1, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and from June 1989 to June 1993.

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2008, May 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing from the RO.  A transcript of the hearing has been associated with the record.  The Veterans Law Judge held the record open for a 90-day period following the hearing to allow for the submission of additional medical evidence.  However, neither the Veteran nor his representative have submitted additional evidence, with the exception of written lay statements.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  
A review of the Virtual VA electronic claims file reveals additional evidence relevant to the issues on appeal; however, an October 2013 supplemental statement of the case (SSOC) reflects the RO's consideration of this evidence.  

In addition, the Veteran also submitted evidence in February 2014, April 2014, and June 2014, after certification of the appeal to the Board.  In this case, the Veteran filed his substantive appeal as to the issue of entitlement to service connection for sciatica in June 2013.  Therefore, the Board finds that, in the absence of a specific, written request for initial Agency of Original Jurisdiction (AOJ) review of this evidence, there is an automatic waiver of AOJ review with respect to the evidence in regard to that issue.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2002, as amended, Pub. L. No. 112-154, § 501(a) (Aug. 6, 2012)) (applicable in cases where substantive appeal filed on or after Feb. 2, 2013).  With respect to the remaining issues on appeal, the Veteran filed his substantive appeal in February 2010.  Since the receipt of the additional evidence in 2014, a supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence.  However, this defect can be cured on remand.

Following the April 2014 hearing and April 2014 statement that explicitly stated the Veteran's intent to withdraw his claims for service connection for hypertension and acid reflux, in another April 2014 statement, he related that he wanted to continue the appeal.  However, as discussed below, the requirements of withdrawal of those claims have been met.  Therefore, the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for hypertension and acid reflux, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have been raised, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to an increased rating for degenerative disc disease of the lumbar spine at L4-5 and L5-S1, currently evaluated as 20 percent disabling; entitlement to service connection for sciatica, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  During the April 2014 hearing, and in an April 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated their desire that the appeal be withdrawn as to the issue of entitlement to service connection for acid reflux, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.

2.  During the April 2014 hearing, and in an April 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated their desire that the appeal be withdrawn as to the issue of entitlement to service connection for hypertension, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for acid reflux, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for hypertension, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c). 

In the present case, during the April 2014 hearing, and in an April 2014 statement, the Veteran and his representative indicated that they intended to withdraw the appeal for the issues of entitlement to service connection for acid reflux and hypertension.  Thus, with regard to those issues, there remain no allegations of errors of fact or law for appellate consideration.  

Withdrawal does not preclude filing a new notice of disagreement or substantive appeal as to the issue being withdrawn, so long as such filings are timely under these rules if the appeal being withdrawn had never been filed. 38 C.F.R. § 20.204. In this case, however, such filings would not be timely because the appeal period for the rating decisions and statements of the case has expired.  

The Board has considered the Veteran's assertion later in April 2014 he did not want to withdraw his appeal as to these two issues.  However, both the Veteran and his representative expressed their intent to withdraw these claims verbally at the hearing and in a written statement.  The statement complied with the requirements for withdrawal as laid out in 38 C.F.R. § 20.204; the Veteran's name, claims file number, and clear statement as to the nature of the withdrawal was included in the statement.  There is no provision in the law for reinstatement of a withdrawn appeal once the time period for filing a new substantive appeal has expired. 

Accordingly, the Board does not have jurisdiction to review these issues, and the claims are dismissed.
ORDER

The appeal for entitlement to service connection for acid reflux, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1, is dismissed.

The appeal for entitlement to service connection for hypertension, to include as secondary to service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1, is dismissed.



REMAND

During the April 2014 hearing, the Veteran's representative asserted that the August 2013 VA spine examination was inadequate for rating purposes.  Specifically, he noted that the examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine at L4-5 and L5-S1 with residuals of lumbar radiculopathy on the left-side of L5.  She also diagnosed him with lumbar spondylosis and degenerative disc disease of the lumbar spine at L1-2 and L2-3 with residuals of lumbar sensory radiculopathy on the left side of L2.  She opined that the lumbar spondylosis and degenerative disc disease of the lumbar spine at L1-2 and L2-3 with residuals of lumbar sensory radiculopathy on the left side of L2 was "less likely than not caused by and related to military service" or his service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1.  The Veteran's representative contended that the VA examiner's opinion was unclear as to whether the Veteran's lumbar radiculopathy is related to the Veteran's service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1, his nonservice-connected lumbar spondylosis and degenerative disc disease of the lumbar spine at L1-2 and L2-3, or both.  In addition, the Board notes that the VA examiner did not provide an opinion as to whether the Veteran's claimed lumbar spine radiculopathy, to include sciatic, was etiologically or causally related to his service.  Therefore, on remand, the Veteran should be provided another VA spine examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability and to determine the nature and etiology of any lower extremity radiculopathy, to include sciatica.

In addition, during the hearing, the Veteran reported that a physician filled out a form that related his sciatica to service or his service-connected lumbar spine disorder.  The Veterans Law Judge held the record open for 90 days in order to allow the Veteran and his representative an opportunity to submit the opinion; however, to date, they have not submitted any additional medical evidence.  On remand, the AOJ should attempt to obtain the identified medical evidence.  

The Board also finds that any decision with respect to the Veteran's increased rating and service connection claims remanded herein may affect the claim for a TDIU.  Therefore, the claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Therefore, a remand of this entire matter is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability and his claimed lower extremity radiculopathy disorder.  The AOJ should specifically request identifying information and authorization to obtain the medical opinion relating the Veteran's claimed sciatica to service or to his service-connected lumbar spine disability, as identified during the April 2014 hearing.  See hearing transcript, p. 25.

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding VA treatment records, to specifically include those dated from February 2010 to the present.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability and to determine the nature and etiology of any lower extremity radiculopathy, to include sciatica.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

The examiner should also specifically comment as to whether any neurological manifestations of the lower extremities, to include sciatica, are caused or permanently aggravated by the service-connected degenerative disc disease of the lumbar spine at L4-5 and L5-S1, or are causally or etiologically related to his military service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


